Name: Commission Regulation (EC) No 2492/98 of 18 November 1998 laying down detailed rules for the application of Decision No 2/98 of the EC/Denmark-Faroe Islands Joint Committee (98/549/EC) as regards the administration of an annual tariff quota for fish feed falling within CN codes ex 2309 90 10, ex 2309 90 31 and ex 2309 90 41 and originating in the Faroe Islands
 Type: Regulation
 Subject Matter: tariff policy;  Europe;  agricultural activity
 Date Published: nan

 Avis juridique important|31998R2492Commission Regulation (EC) No 2492/98 of 18 November 1998 laying down detailed rules for the application of Decision No 2/98 of the EC/Denmark-Faroe Islands Joint Committee (98/549/EC) as regards the administration of an annual tariff quota for fish feed falling within CN codes ex 2309 90 10, ex 2309 90 31 and ex 2309 90 41 and originating in the Faroe Islands Official Journal L 309 , 19/11/1998 P. 0035 - 0037COMMISSION REGULATION (EC) No 2492/98 of 18 November 1998 laying down detailed rules for the application of Decision No 2/98 of the EC/Denmark-Faroe Islands Joint Committee (98/549/EC) as regards the administration of an annual tariff quota for fish feed falling within CN codes ex 2309 90 10, ex 2309 90 31 and ex 2309 90 41 and originating in the Faroe Islands THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to the Agreement between the European Community, of the one part, and the Government of Denmark and the Home Government of the Faroe Islands, of the other part (1), and in particular Article 34(1) thereof,Whereas, following the abovementioned Agreement, all Community importers should be guaranteed access to an annual tariff quota for fish feed originating in the Faroe Islands as provided for in Protocol 4 of the abovementioned Agreement;Whereas Decision No 2/98 of the EC/Denmark-Faroe Islands Joint Committee of 31 August 1998 amending Protocol 4 of the Agreement (2) (98/549/EC) amends in particular the annual tariff quota quantity in question;Whereas the administration of that tariff quota calls for close cooperation between the Member States and the Commission, which must in particular be able to monitor the utilisation of the tariff quotas and inform the Member States thereof;Whereas provision should be made for the particulars to appear on applications and licences, notwithstanding Articles 8 and 21 of Commission Regulation (EEC) No 3719/88 (3), as last amended by Regulation (EC) No 1044/98 (4);Whereas, with a view to ensuring that the arrangements laid down are administered efficiently, provision should be made, notwithstanding Article 10 of Commission Regulation (EC) No 1162/95 (5), as last amended by Regulation (EC) No 444/98 (6), for the security covering import licences under those arrangements to be fixed at ECU 25 per tonne;Whereas provision should be made for licences covering imports of the products in question to be issued after a period for reflection and subject, where appropriate, to the fixing of a single percentage reduction in the quantities applied for;Whereas the origin of the products should be made certain by making their release for free circulation subject to presentation of proof of origin issued or established in the Faroe Islands;Whereas Commission Regulation (EC) No 955/97 (7), as amended by Regulation (EC) No 1295/97 (8), should be repealed;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1 Products falling within CN codes ex 2309 90 10, ex 2309 90 31 and ex 2309 90 41 and originating in the Faroe Islands shall be imported into the Community under an annual tariff quota subject to zero customs duty as fixed in the Annex, in accordance with this Regulation.Article 2 When they are released for free circulation, the goods must be accompanied by proof of origin comprising an EUR.1 movement certificate or an invoice declaration for the products in question, issued or drawn up in the Faroe Islands in accordance with Annex IV to Protocol 3 of the abovementioned Agreement.Article 3 Applications for import licences and licences shall show:(a) the words 'Faroe Islands` in box 8. Licences shall carry with them an obligation to import from that country;(b) one of the following in box 24:- Derecho de aduana cero [artÃ ­culo 1 del Reglamento (CE) n ° 2492/98]- Toldsatsen 0 ECU/t (artikel 1 i forordning (EF) nr. 2492/98)- Zollfrei (Artikel 1 der Verordnung (EG) Nr. 2492/98)- Ã Ã ¥Ã «Ã ¥Ã ¹Ã ­Ã ¥Ã ©Ã ¡Ã ªÃ ¼Ã ² Ã ¤Ã ¡Ã ³Ã ¬Ã ¼Ã ² «Ã ¬Ã §Ã ¤Ã Ã ­ » [Ã Ã ±Ã ¨Ã ±Ã ¯ 1 Ã ´Ã ¯Ã µ Ã ªÃ ¡Ã ­Ã ¯Ã ­Ã ©Ã ³Ã ¬Ã ¯Ã ½ (Ã Ã ) Ã ¡Ã ±Ã ©Ã ¨. 2492/98]- Zero duty (Article 1 of Regulation (EC) No 2492/98)- Droit de douane «zÃ ©ro » [article 1er du rÃ ¨glement (CE) n ° 2492/98]- Dazio doganale «0 » [articolo 1 del regolamento (CE) n. 2492/98]- Nulrecht (artikel 1 van Verordening (EG) nr. 2492/98)- Direito aduaneiro zero (artigo 1 º do Regulamento (CE) n º 2492/98)- Arvotulli 0 ecua/t (asetus (EY) N:o 2492/98, 1 artikla)- Tullsatsen 0 ecu/t (artikel 1 i fÃ ¶rordning (EG) nr 2492/98).Article 4 1. Applications for import licences shall be lodged by 13.00 hours (Brussels time) with the competent authorities of any Member State on the first working day of each week. Licence applications must cover at least five tonnes in product weight but not more than 1 000 tonnes.2. The Member States shall forward the licence applications to the Commission by telex or fax by 18.00 hours (Brussels time) on the day of lodging.3. By no later than the Friday following the day of lodging of applications, the Commission shall notify the Member States by telex or fax of the percentage of the quantities covered by licence applications which may be granted.4. The Member States shall issue the import licences immediately. Notwithstanding Article 21(1) of Regulation (EEC) No 3719/88, the term of validity of the licences shall be calculated from the day of their actual issue.5. Notwithstanding Article 8(4) of Regulation (EEC) No 3719/88, the quantity released for free circulation may not exceed that shown in boxes 17 and 18 of the import licences. The figure '0` shall be entered to that effect in box 19 of the licences.Article 5 Notwithstanding Article 10 of Regulation (EC) No 1162/95, the security for import licences shall equal ECU 25 per tonne.Article 6 Regulation (EC) No 955/97 is hereby repealed.Article 7 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 18 November 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 53, 22. 2. 1997, p. 2.(2) OJ L 263, 26. 9. 1998, p. 37.(3) OJ L 331, 2. 12. 1988, p. 1.(4) OJ L 149, 20. 5. 1998, p. 11.(5) OJ L 117, 24. 5. 1995, p. 2.(6) OJ L 56, 26. 2. 1998, p. 12.(7) OJ L 139, 30. 5. 1997, p. 8.(8) OJ L 176, 4. 7. 1997, p. 27.ANNEX >TABLE>